 In the Matterof THE NATIONALSUPPLY COMPANYandAMERICANFEDERATIONOF LABORCase No. 8-R-1425SUPPLEMENTAL DECISIONANDORDERJuly 12, 1,944On May 23, 1944, the Board issued its Decision and Direction ofElection herein 1 in which it found that a unit composed of the mili-tarized guards employed by the Company was appropriate for collec-tive bargaining, and directed an .election therein.Thereafter, uponmotion of Internationale Union, United. Automobile, Aircraft andAgricultural Implement Workers of America, C. I. 0., herein calledthe CIO, based upon information that, not only the -guards but alsothe, watchmen had been sworn in as members. of the Auxiliary MilitaryPolice, the Board on June 9, 1944, ordered that the record herein bereopened and a new hearing held. Said hearing-was held upon duenotice in Toledo, Ohio, on June 20, 1944, before Thomas E. Shrbyer,Trial Examiner.All parties were afforded full ' opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties, were -afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTContrary to the understanding of the parties at the time of theoriginal hearing herein, the watchmen employed by the Company, as -well as the guards with whom the petition was concerned, were thenmembers of the Auxiliary Military Police.Our finding in the Deci-sion and Direction of Election that the guards constitute a unit appro-priate for collective bargaining separate and apart from the watch-men, who are presently represented in a unit of production and main-156 N. L.R. B. 816.57 N. L R. B, No. 34.194 THE NATIONAL SUPPLY COMPANY195tenance employees,was, therefore,.based upon a mistake of fact, forthe only mark-of differentiation warranting the separationof guardsfrom watchmen for the purposes of collective bargaining,as Nye foundin said Decision,was the militarization of guards and the supposednon-militarization of watchmen.The two groups must, therefore, beconsidered as one for the purposes of this Decision.On-June 12,1944, the United States Army issued certificates of meri-torious serviceto all members of the Company's plant-protection force,effecting their honorable discharge from the Auxiliary Military Police.The American Federation of Labor, petitioner herein,contends thatdespite the removal of the distinguishing characteristic of militariza=tion, these employees constitute a separatebargainingunit.We do.not agree:The watchmenemployed by the Companyhave for a num-ber of years been represented in a unit with the maintenance and pro-duction employees,and the CIO presently holds a contractcoveringthe employees in that unit.Absent militarization,no reason appearsfor segregating either the watchmen or the guards from the estab-lished unit.2In thelight ofthe -facts above stated,we find that the unit soughtto be established by the petition herein is inappropriate and therefore;that no question now exists concerning the representation of employeesin an appropriate bargaining unit.Accordingly we shalldismiss thepetition.ORDERUpon the basis of the above findings of fact, the National, LaborRelations Board hereby orders that the petition for investigation andcertification of representatives,,filed by the American Federation 'ofLabor, be, and it hereby is, dismissed.MR. GERARD D. REII.LY took no part in the consideration of theabove Supplemental Decision and Order.2SeeMatter of Bell Telephone Laboratories,Incorporated,55 N LR. B. 87;Matter ofCommonwealth Edison Company(Supplemental Decision)55 N. L.R. B. 732.